Citation Nr: 1441628	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's ex-spouse and his nephew


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board, most recently in March 2013, and was remanded for additional development.  The required development having been completed, the matter is now again before the Board for adjudication.  The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also remanded in March 2013.  By way of a September 2013 rating decision, the RO awarded the Veteran service connection for PTSD.  As such, this appellate issue was granted in full and is no longer within the Board's jurisdiction.

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file.  

The record before the Board includes the Veteran's electronic claims file within the VA system known as Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era.

2.  The evidence does not establish that the Veteran was actually exposed to herbicides during any temporary duty in the Republic of Vietnam in 1961.

3.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active duty.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in May 2005, October 2005 and November 2005, prior to the initial adjudication of this claim in December 2005.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service medical records, and the Veteran's hearing testimony and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  At the June 2011 Travel Board hearing, the Veteran confirmed that he does not receive disability benefits from the Social Security Administration.  Further, development to assess whether the Veteran was, in fact, exposed to herbicides during his active service was undertaken, with responses received from all available resources, such that the Board can make an accurate assessment of the available evidence related to this fact.  The Board has also considered whether a VA examination is required in this case under VA's duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Board does not contest the fact that the Veteran has a current diagnosis of diabetes mellitus, and as discussed in further detail below, there is no evidence to establish that the Veteran was exposed to herbicides during active service.  Moreover, the Veteran's service treatment records are negative for a diagnosis of or treatment for diabetes mellitus, or any symptoms thereof, and there is no evidence of such within one year after discharge from service.  The first medical evidence of diabetes mellitus is more than thirty years after service.  Further, none of the medical evidence of record has related any currently diagnosed diabetes mellitus to the Veteran's military service.  The facts of this case do not give rise to the requirement to obtain a VA medical examination.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  There is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type 2 diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for diabetes mellitus due to exposure to herbicides during his active service.  He claims that he was exposed to herbicides during a tour in Vietnam between May 1960 and July 1961 and that his current diabetes mellitus is a result.  

Initially, the Board observes that the evidence of record includes diagnosis and ongoing treatment for diabetes mellitus.  The dispositive issue for this claim is whether the Veteran served in the Republic of Vietnam and whether he actually handled herbicides during his active military service.

As a matter of history, service records show that the Veteran served in the U.S. Marine Corps from 1959 to 1963.  Following initial training, he served overseas in Service Company, Headquarters Battalion, 3rd Marine Division, Fleet Marine Force, from April 1960 to July 1961.  Service personnel records show that the Veteran embarked on a Navy transport vessel in San Diego in April 1960 and arrived in Okinawa, Japan in May 1960.  The next embarkation was in Okinawa in July 1961 and arrival in San Diego later the same month.  In July and December 2004, the Veteran reported to VA physicians that he served in Vietnam in 1960 and 1961, as well as for six months in 1962.  At his June 2011 Travel Board hearing, however, the Veteran clarified that he only served overseas in 1960 and 1961, and that he was stateside in 1962.  Neither the service personnel nor service treatment records show any presence in Vietnam during service.  Nonetheless, the Veteran contends that he indeed served in Vietnam while on temporary duty from Okinawa and that during such service he actually transported drums of herbicides.

Again, under 38 C.F.R. § 3.307(a)(iii), a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  Because, in this case, the Veteran's foreign service period ended in July 1961, the presumption of herbicide exposure is not applicable, and the matter hinges on whether there is evidence that the Veteran was actually exposed to herbicides in service.

The Veteran's account of actual in-service exposure to herbicides has fluctuated over the pendency of this claim.  In April 2007, the Veteran submitted a statement indicating that he drove for the post office during a tour in the Republic of Vietnam.  At the July 2009 RO hearing, the Veteran reported that he hauled Agent Orange to Saigon and that after driving there he would set up post offices.  At his June 2011 Travel Board hearing, the Veteran reported that he was a Marine truck driver in the Republic of Vietnam with the responsibility of transporting Agent Orange in 1960 and 1961.  In October 2013, the Veteran submitted a statement indicating that his primary duty during his foreign service was to transport Agent Orange in DaNang.  He also submitted a series of photographs with dates noted in June 1961, but without any evidence of exposure to herbicides.  Again, since the time period in question is outside of the scope of presumptive exposure to herbicides, the primary question here is whether there is proof of actual exposure to herbicides during service.  The photographs do not provide such proof.  Moreover, the varying nature of the Veteran's statements as to in-service herbicide exposure are inconsistent and also not corroborated by the official record.   Due to the internally inconsistent nature of the Veteran's statements, as well as the inconsistency with the official records, the Board finds that the Veteran's reports of actual in-service handling of herbicides to lack credibility.  There is a need in this case, therefore, for the official records to corroborate the Veteran's reports of in-service handling of herbicides.

The Board recognizes the receipt of two statements from other service members in October 2006 and November 2008.  These statements, however, do not lend support to establishing the Veteran's in-service exposure to herbicides.  Neither statement mentions the Veteran in particular, nor discusses his actual exposure to herbicides in service.  As such, these statements lack probative value in this analysis.

Further, the RO requested information from the Joint Services Records Research Center (JSRRC), the National Archives, the Marine Corps History Division, and Marine Corps Archives and Special Collections Branch related to the Veteran's in-service exposure to herbicides.  A July 2013 response from the United States Marine Corps History Division established that the Veteran was indeed with the Service Company, Headquarters Battalion, 3rd Marine Division, Fleet Marine Force, from April 1960 to July 1961, but no other information related to his service could be provided.  A July 2013 response from the Marine Corps Archives and Special Collections Branch indicated that they housed no records prior to 1965.  The National Archives July 2013 response confirmed that the Veteran was on temporary duty at the time in question, but was without information to confirm the Veteran's handling of herbicides.  Finally, JSRRC confirmed that it conducts research related to Marine Veterans only with reports of incidents on Navy ships; thus, there was no evidence available to support the Veteran's claim from JSRRC.  In sum, no official resource was able to corroborate the Veteran's report of handling herbicides during his active service.

The Board, therefore, finds that service connection for the Veteran's diabetes mellitus is not available presumptively based on actual herbicide exposure, because the evidence of record does not establish that the Veteran was, in fact, exposed to herbicides during his 1960 to 1961 overseas tour.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  As noted above, the only supportive evidence submitted either does not pertain to the Veteran, or lacks credibility.  Presumptive service connection for herbicide exposed veterans, therefore, is not warranted.  

The Board also notes that the Veteran's post-service treatment records show that the Veteran initially manifested an elevated A1C level of 9.7 in September 1996, after which diabetes mellitus was diagnosed.  In that this diagnosis was more than thirty years following the Veteran's October 1963 separation from active service and there is no other evidence suggesting the presence of diabetes mellitus within one year after the Veteran's discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases manifesting to a compensable degree within one year of service is also not warranted.

Despite these findings, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to diabetes.  In fact, the post-service evidence of record does not reflect a showing of elevated blood sugars and the eventual diagnosis of diabetes until September 1996, more than thirty years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  Furthermore, the Veteran does not assert that he experienced symptomatology related to diabetes mellitus during service, or any time prior to 1996.  Therefore, the evidence of record does not support a finding that the Veteran's diabetes was incurred in service.  Thus, service connection is also not warranted under 38 C.F.R. § 3.303.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

 
ORDER

Service connection for diabetes mellitus, to include due to in-service herbicide exposure, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


